Case 4:20-cv-00758-SDJ Document 1 Filed 10/02/20 Page 1 of 13 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS


ALYSIA P. ANDERSON                                 §
                                                   §
                   Plaintiff                       §
                                                   §
 v.                                                §      Civil Action No.
                                                   §
                                                   §       Complaint
                                                   §       And
CONN’S APPLIANCES, INC.                            §
                                                   §
                                                   §
                                                   §
                                                   §
                 Defendant                         §        Demand for Jury Trial
                                                   §
                                                   §
                                                   §


                                          COMPLAINT


      COMES NOW the Plaintiff, ALYSIA P. ANDERSON (hereafter the “Plaintiff) by

  Counsel, James Foley, and for her complaint against the Defendant, alleges as follows:


                                  PRELIMINARY STATEMENT

         1.   This is an action for actual, statutory and punitive damages, costs, and

attorney’s fees brought pursuant to 15 U.S.C. §1681 et seq. (Federal Fair Credit

Reporting Act), Texas Finance Code 392 et seq (Texas Debt Collection Act), And Texas

Business and Commerce Code Chapter 17 et seq (Texas Deceptive Trade Practices Act).




Alysia P. Anderson                       Complaint                                       Page 1
Case 4:20-cv-00758-SDJ Document 1 Filed 10/02/20 Page 2 of 13 PageID #: 2




                                   JURISIDICTION AND VENUE

        2.    Jurisdiction of this Court is conferred by 15 U.S.C. §1681(p), and 28 U.S.C.

§1331. The Court has supplemental Jurisdiction for any State Law Claims pursuant to 28

U.S.C. §1367.

        3.    Venue in this District is appropriate under 28 U.S.C. §1391(b)(2) because a

substantial part of the events giving rise to this claim occurred as well as a substantial

part of the property that is subject to this action is located in this Judicial District.

                                                PARTIES

        4.    Plaintiff is a natural person and is a resident and citizen of Rains County, the

State of Texas, and United States of America. Plaintiff is a “consumer” as that term is

defined by 15 U.S.C. §1681a(c) and Texas Finance Code § 392.001(1).

        5.    Defendant Conn’s Appliances, INC. (hereafter Conn’s is a domestic For

Profit Corporation registered to do business in Texas, and may be served through its

registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas

75201. Defendant is a “furnisher” of information, as defined by 15 U.S.C.

§1681s(a)&(b), who regularly and in the ordinary course of business furnishes

information to one or more consumer reporting agencies about consumer transactions or

experiences with any consumers. Defendant is also a creditor as defined by Texas

Finance Code § 392.001(3), and a debt collector as defined by Texas Finance Code §

392.001(7).

                                FACTUAL ALLEGATIONS

        6.    Plaintiff incorporates the foregoing paragraphs as though the same were set

forth at length herein.




Alysia P. Anderson                        Complaint                                         Page 2
Case 4:20-cv-00758-SDJ Document 1 Filed 10/02/20 Page 3 of 13 PageID #: 3




       7.   As of August 1, 2018 Plaintiff had two outstanding debts with Conn’s Credit

Corporation, Inc. (hereafter Conn’s). These included account number ending in1071,

hereinafter referred to as “1071” in the amount of $1,173.08 and the account number

ending in “1072”, in the amount of $1,458.46. These were the only two open trade lines

or accounts that she had with Conn’s. See the 2 pages marked as Exhibit A. These 2

amounts combined equal $2,631.54. On or about August 6, 2018, as part of a real estate

transaction, both debts were in fact paid in full out of the proceeds of said real estate

transaction, by a check from Capital Title of Texas, LLC, hereinafter referred to as

“Capital.” See the addendum to closing disclosure from Capital marked as Exhibit B, and

a copy of the cancelled check from Capital to Conn’s Credit in the amount of $2,631.54,

marked as Exhibit C. The check was deposited August 08, 2018. The debts in question

were for consumer debts as defined by Texas Finance Code § 392.001(2) as it was for

personal, family, or household purposes.

       8.   A short time later The Plaintiff reviewed her credit reports and noticed that

the debt for 1071 in the amount of $1,173.08 to Conn’s was listed as unpaid on each of

her three credit reports. Throughout August and September, 2018 made multiple attempts

to rectify the problem by communicating with Conn’s. From August 10, 2018 through

August 21, 2018 she received collection calls from representatives of Conn’s. Each time

she explained the paid status to the Conn’s collection rep. Each rep entered notes in their

record keeping system.

       9.   On August 21, 2018 Anderson visited the Conn’s physical location, the store

in Mesquite, Texas. There she met with a store representative named Miguel, who faxed

that letter in to the accounting department. That letter is attached as Exhibit D. Anderson




Alysia P. Anderson                       Complaint                                     Page 3
Case 4:20-cv-00758-SDJ Document 1 Filed 10/02/20 Page 4 of 13 PageID #: 4




also sent an email to the help desk on August 24, 2018. It is attached as Exhibit E. She

also Since then she again made multiple calls trying to correct the problem. On

September 20, 2018 she opened up a ticket with associate Alfred. That ticket was # 741-

582.

       10. Sometime in late October or early November, 2018, Anderson initiated her

own disputes with the each of the 3 major credit bureaus. The disputes with Equifax and

Trans Union were initiated by and through Credit Karma. Plaintiff disputed Experian

directly through their website. At no time has Conn’s ever refunded the payment of

$1,173.08 for account 1071 to either the Plaintiff or to Capital. Each of the 3 bureaus

responded to the disputes claiming that the debt was valid.

       11. On or about May 1, 2019 Plaintiff, by and through her attorney of record sent

a thorough and detailed written dispute letter to each of the (3) major credit bureaus,

which included Experian, Equifax and Trans Union. These letters were drafted by the

attorney, on attorney letterhead. The dispute letters included a copy of the initial emails

from Conn’s showing the balances due, the Addendum to closing disclosure, and a copy

of the cancelled check from Capital (the documents attached exhibits A through C). Each

letter was sent by Certified Mail/Return Receipt Requested. The dispute letters are

attached as Exhibit F.

       12. On or about May 22, 2019 Experian responded to the dispute stating that

after their reinvestigation that they would continue to report the Conn’s tradeline for the

1071 account on the credit report as having a past due balance, not reflecting the

$1,173.08 payment received August 2018. The report incorrectly showed a past due




Alysia P. Anderson                      Complaint                                     Page 4
Case 4:20-cv-00758-SDJ Document 1 Filed 10/02/20 Page 5 of 13 PageID #: 5




balance of $2,352. Upon information and belief, Experian is following instructions from

Conn’s. That response is attached as Exhibit G.

        13. On or about May 23, 2019 Equifax responded to the dispute stating that after

their reinvestigation that there was an amount due on account 1071of $1,843.00 and that

$996 was past due. There is no reflection of any payment received in August 2018. They

did not correct or even delete the tradeline. Upon information and belief, Equifax is

following instructions from Conn’s. That response is attached as Exhibit H.

        14.     On or about May 24, 2019 Trans Union responded to the dispute stating

that after their reinvestigation that there was an amount due on account 1071 of $1,843.00

and $996 was past due. There is no reflection of what payment received in August 2018,

but for some unknown reason but it appears more payments were received in September,

October, and November, 2018. These payments were never made by Plaintiff as the

account was already paid off. Upon information and belief, Trans Union is following

instructions from Conn’s. They did not correct or even delete the tradeline. That response

is attached as Exhibit I.

        15. On or about June 13, 2019 Plaintiff, by and through her attorney of record,

sent a second round of dispute letters to each of the (3) major credit bureaus, which

included Experian, Equifax and Trans Union. These letters were drafted by the attorney,

on attorney letterhead. The dispute letters included a statement to each bureau, informing

them that Conns is an unreliable source of credit information, as well as, a copy of the

initial emails from Conn’s showing the balances due, the Addendum to closing

disclosure, and a copy of the cancelled check from Capital. (the documents attached

exhibits A through C). In addition, another email from Conn’s detailing balances due was




Alysia P. Anderson                     Complaint                                    Page 5
Case 4:20-cv-00758-SDJ Document 1 Filed 10/02/20 Page 6 of 13 PageID #: 6




included. See Ex H. Each letter was sent by Certified Mail/Return Receipt Requested.

The Experian and Equifax dispute letters are attached as Exhibit J.

       16. On or about July 4, 2019 Experian responded to the second dispute. Again

they did not delete or correct the tradeline. They added more debt to account 405481071

saying that the balance due was now $2,345 and that $1145 was now past due. Again

there is no acknowledgement of a payment received in August 2018. Upon information

and belief, Experian is following instructions from Conn’s. Experian’s response is

attached as Exhibit K.

       17. On or about July 9, 2019 Trans Union responded to the second dispute. Again

they did not delete or correct the tradeline. They instead sowed that account 1071 had

been charged off with a balance due of $2,435.00 and a past due balance of $1,145.00.

Again no reflection of the amount received on the account, but for some reason shows

that more payments were received in September, October, and November 2018. These

payments were never made by Plaintiff as the account was already paid off. Upon

information and belief, Trans Union is blindly following instructions from Conn’s. A

copy of Trans Union’s response is attached as Exhibit L.

       18. On or about July 18, 2019 Equifax responded to the second dispute. Again

they did not delete or correct the tradeline. They instead showed account 1071 had been

charged off with a balance due of $2,435 and an amount past due of $1,145. Again, no

reflection of a payment received in August 2018. Rather than conducting their own

investigation, Equifax is blindly following instructions from Conn’s. A copy of Equifax’s

response is attached as Exhibit M.




Alysia P. Anderson                     Complaint                                     Page 6
Case 4:20-cv-00758-SDJ Document 1 Filed 10/02/20 Page 7 of 13 PageID #: 7




        19. Conn’s is refusing to credit account 1071 for the payoff balance of $1173.08

which was paid August 2018. They are inaccurately reporting the balance due to each of

the credit bureaus. Not only this, but they have not refunded the money submitted for

payment on that account to either Capital or Alysia Anderson.

        20. The reporting of this credit information on Plaintiff’s credit report negatively

reflects upon the Plaintiff, Plaintiff’s credit repayment history, Plaintiff’s financial

responsibility as a debtor and Plaintiff’s credit worthiness. This information was

furnished by Conn’s and reported by Experian and Equifax, misrepresenting the payment

history and/or status of Plaintiff’s account, and is currently being reported and is reflected

on Plaintiff’s credit report/credit profile, resulting in lowering Plaintiff’s credit score,

loss of creditworthiness, credit reputation and furthering Plaintiff’s damages.

        21. Because of the actions of Conn’s, Plaintiff’s credit score has been negatively

affected.

        22. Because of this, the Plaintiff has suffered damages and future damages that

have yet to be determined.

        23. Plaintiff’s credit reports, credit information and credit file formulated by

Experian, Equifax, and Trans Union have been reviewed by prospective and existing

credit grantors and extenders of credit, and the inaccurate information furnished by

Conn’s and reported by each bureau, damaged Plaintiff’s credit rating and lending

availability.

        24.     As a result of the Defendants’ conduct, Plaintiff has suffered great

physical, emotional and mental pain and anguish, and Plaintiff will continue to suffer the

same for an indefinite future, all to Plaintiff’s great detriment and loss.




Alysia P. Anderson                       Complaint                                         Page 7
Case 4:20-cv-00758-SDJ Document 1 Filed 10/02/20 Page 8 of 13 PageID #: 8




          25. As a result of Defendants’ conduct, Plaintiff has suffered actual damages and

will continue to suffer in the future, all to Plaintiff’s great detriment and loss.

          26. At all times pertinent hereto, Defendant Conn’s was acting by and through its

agents, servants, and/or employees who were acting within the course and scope of their

agency or employment, and under the direct supervision and control of the Defendants

herein.

          27. At all times pertinent hereto, the conduct of the Defendant Conn’s, as well as

that of their agents, servants and/or employees, demonstrated intentional and reckless

disregard for federal laws and the rights of the Plaintiff herein.

                                   CAUSES OF ACTION

       28. Plaintiff incorporates the foregoing paragraphs as though the same were set

forth at length herein.

      29. This suit is based upon the Defendants violation of the Fair Credit Reporting

Act and the Texas Debt Collection Act. All causes of action were the producing causes of

damages which Plaintiff suffered.

                                  Conn’s FCRA Violations


          30. Conn’s violated its duty under 15 U.S.C. §1681s-2(b) to conduct a good faith

investigation into Plaintiff’s disputes and failed to delete or correct the inaccurate

information. Plaintiff disputed her Conn’s account with Equifax, Experian, and Trans

Union a total of three times between October, 2018 and June, 2019. First Anderson

initiated her own dispute. She disputed Equifax and Trans Union through Credit Karma,

and with Experian on Experian.com in late October or early November 2018. Following

instruction from Conn’s, each bureau validated the debt. Later, by and through her



Alysia P. Anderson                       Complaint                                       Page 8
Case 4:20-cv-00758-SDJ Document 1 Filed 10/02/20 Page 9 of 13 PageID #: 9




attorney of record, Anderson again disputed the alleged Conn’s debt. Both disputes from

Anderson’s lawyer were made by detailed letters, which also included the required payoff

amount and the cancelled checks. After receiving three total disputes from Experian,

Equifax, and Trans Union, Conn’s did not conduct a complete, accurate or reasonable

investigation into the any of the disputes they received from Experian, Equifax, and

Trans Union. Conn’s should have discovered that the information they were reporting

was inaccurate. For Conn’s to be liable under 15 U.S.C. §1681, Plaintiff must dispute the

account with Experian, Equifax, and Trans Union, the credit reporting bureaus then

contacts Conn’s regarding the dispute and Conn’s must conduct a good faith and

reasonable “investigation” as well and then provides Experian and Equifax with corrected

credit data or delete the trade line. The credit data that Conn’s is providing Experian,

Equifax, and Trans Union is false, misleading and inaccurate and if Conn’s would have

conducted a good faith, reasonable investigation, they would have discovered the

inaccurate data.

       31. If Conn’s would have conducted a reasonable good faith investigation, they

should have determined that they were providing the bureaus with inaccurate data. The

section entitled “Duty of Furnishers of Information Upon Notice of Dispute” under 15

U.S.C. §1681s-2(b) reads:

       (1) After receiving notice pursuant to section 1681i(a)(2) of this title of a dispute
           with regard to the completeness or accuracy of any information provided by a
           person to a consumer reporting agency, the person shall

               (A) conduct an investigation with respect to the disputed information:

               (B) review all relevant information provided by the consumer reporting
                   agency pursuant to section 1681i(a)(2) of this title;




Alysia P. Anderson                      Complaint                                     Page 9
Case 4:20-cv-00758-SDJ Document 1 Filed 10/02/20 Page 10 of 13 PageID #: 10




                 (C) report the results of the investigation to the consumer reporting
                     agency;

                 (D) if the investigation finds that the information is incomplete or
                     inaccurate, report those results to all other consumer reporting
                     agencies to which the person furnished the information and that
                     compile and maintain files on consumers on a nationwide basis.

                 (E) if an item of information disputed by a consumer is found to be
                     inaccurate or incomplete or cannot be verified after any
                     reinvestigation under paragraph (1), for purposes of reporting to a
                     consumer reporting agency only, as appropriate based on the results
                     of the reinvestigation promptly

                                      (i)     modify that item of information
                                      (ii)    delete that item of information
                                      (iii)   permanently block the reporting of that item of
                                              information


                         Conn’s Texas Debt Collection Act violations

         32. Conn’s violated it’s duty under Texas Finance Code § 392.304(8) by

  misrepresenting the character, extent, or amount of a consumer debt. Anderson has paid

  all Conn’s accounts in full, and Conn’s has received and cashed the check from Capital

  Title. Conn’s refuses to credit her account in full for payment due. Nor has Conn’s

  refunded the check to either Anderson or Capital Title.

         33. Conn’s continues to report the alleged debt as past due to each of the three

  major credit reporting agencies Trans Union, Experian, and Equifax. Conn’s has made

  numerous collection calls to Anderson, despite her repeated attempts to explain what is

  going on. Ultimately Anderson advised Conn’s to stop calling her, yet they have done so

  repeatedly over the last 2 years.

             34. The conduct of Conn’s is a direct and proximate cause, as well as a

  substantial factor in bringing about the serious injuries, damages and harm to Plaintiff




  Alysia P. Anderson                          Complaint                                 Page 10
Case 4:20-cv-00758-SDJ Document 1 Filed 10/02/20 Page 11 of 13 PageID #: 11




  and as a result, Defendants are liable to compensate Plaintiff for the full amount of actual,

  statutory, compensatory and punitive damages, as well as such other relief, permitted by

  law.

            35. As a result of Defendant’s conduct, Plaintiff has suffered great emotional and

  mental pain and anguish, and all to Plaintiff’s great detriment and loss.

            36. As a result of Defendant’s conduct, Plaintiff has suffered actual damages

  including credit denials, damage to credit reputation, and loss of credit worthiness, all to

  Plaintiff’s great detriment and loss.

            37. At all times pertinent hereto, Defendant was acting by and through their

  agents, servants, and/or employees who were acting within the course and scope of their

  agency or employment, and under the direct supervision and control of the Defendant

  herein.

            38. At all times pertinent hereto, the conduct of the Defendant, as well as that of

  their agents, servants and/or employees, was malicious, intentional, willful, reckless, and

  in grossly negligent disregard for federal and state laws and the rights of the Plaintiff

  herein.

            39. Pursuant to Tex. Fin. Code Ann. § 392.404, Plaintiff’s violations of the Texas

  Debt Collection Act are also actionable under the DTPA.


                                     DEMAND FOR JURY TRIAL

            40. Plaintiff demands trial by jury.




  Alysia P. Anderson                        Complaint                                   Page 11
Case 4:20-cv-00758-SDJ Document 1 Filed 10/02/20 Page 12 of 13 PageID #: 12




                                       PRAYER FOR RELIEF

         WHEREFORE, the Plaintiff seeks judgment in Plaintiff’s favor and damages

  against the Defendants Equifax, Experian, and Trans Union, based on the following

  requested relief:

         (a) Actual damages pursuant to 15 U.S.C. §1681

         (b) Statutory damages pursuant to 15 U.S.C. §1681

         (c) Punitive damages pursuant to 15 U.S.C. §1681

         (d) Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §1681n, and

              §1681o.

         (e) Actual damages pursuant to Texas Finance Code §392.403(2)(a)

         (f) Injunctive relief under Texas Finance Code §392.403(1)

         (g) Treble Damage under the Texas Deceptive Trade Practice Act Texas Business

              and Commerce Code §17.

         (h) Costs and reasonable attorney’s fees under Texas Finance Code §392.402(2)

         (i) Such other and further relief as may be necessary, just and proper.


              Dated: October 2, 2020


                                         Respectfully submitted,


                                         /s/James A. Foley
                                         James A. Foley SBN 24055491
                                         James Foley PLLC
                                         4116 West Vickery Blvd., #103
                                         Fort Worth, Texas 76107
                                         (817) 738-1633
                                         Fax (866) 512-5807
                                         ATTORNEY FOR PLAINTIFF
                                         ALYSIA ANDERSON




  Alysia P. Anderson                     Complaint                                 Page 12
Case 4:20-cv-00758-SDJ Document 1 Filed 10/02/20 Page 13 of 13 PageID #: 13




                                /s/ Dennis McCarty
                                 Dennis McCarty
                                 McCarty & Raburn, A Consumer Law Firm
                                ATTORNEY FOR PLAINTIFF
                                Mississippi Bar No. 102733
                                Supreme Court of the United States Bar No.
                                 302174
                                 Federal Bar No. 993800
                                 2931 Ridge Rd.
                                 Suite 101 #504
                                 Rockwall, TX 75032
                                 Telephone: 817-704-3375
                                 Fax (817) 887-5069
                                 dennismccartylaw@gmail.com

                                 By: /s/ David Shuster
                                 David Shuster SBN: 24037491
                                 SHUSTER LAW, PLLC
                                 860 Hebron Parkway, Suite 402
                                 Lewisville, Texas 75057
                                 Tel: 972.315.6222 / Fax 972.315.6223
                                 david@shusterlawfirm.com
                                 ATTORNEY FOR PLAINTIFF




  Alysia P. Anderson            Complaint                               Page 13
